Citation Nr: 0844268	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-02 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

4.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, left upper extremity.

5.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, right upper extremity.

6.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, left lower extremity.

7.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, right lower extremity.

8.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral vascular disease, left lower 
extremity.

9.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral vascular disease, right lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

The issues regarding initial evaluations are addressed in the 
Remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's currently diagnosed tinnitus is related to military 
service.

2.  The medical evidence of record does not show that the 
veteran's currently diagnosed bilateral hearing loss is 
related to military service.

3.  The medical evidence of record does not show that the 
veteran's currently diagnosed hypertension is related to 
military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

3.  Hypertension was not incurred in, or aggravated by, 
active military service, nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in December 2004 satisfied the 
duty to notify provisions with regard to the hypertension 
claim.  A letter dated in February 2005 satisfied the duty to 
notify provisions with regard to the tinnitus and bilateral 
hearing loss claims.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA examinations 
were provided to the veteran in connection with his claims.

In a November 2008 brief, the veteran's representative 
claimed that the veteran's service personnel records must be 
obtained.  The reasoning for this was that these records 
would show that the veteran was exposed to loud noises during 
combat in Vietnam.  However, as noted below, the presence of 
the veteran's in-service noise exposure is not at issue in 
the determination of any of the claims decided herein.  As 
such, the veteran's service personnel records are not 
relevant to these issues, as they would not provide evidence 
on any aspect of the claims which is being contested.

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.

Tinnitus and Bilateral Hearing Loss

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
certain chronic disorders, including sensorineural hearing 
loss, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's service medical records include a June 1968 
enlistment audiological examination which showed that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0

0
LEFT
5
0
0

0

A June 1970 separation audiological examination showed that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
20
20
20
LEFT
35
25
20
20
15

After separation from military service, in an August 2004 
private medical report, the veteran complained of a left ear 
ache which began after several weeks of allergy symptoms.  
After physical examination, the assessment was acute otitis 
media.

An October 2004 private medical report gave an assessment of 
acute, serious otitis media.

A December 2004 private audiology report stated that the 
veteran complained of a 5 month history of left aural 
fullness and muffled hearing loss.  The veteran denied 
experiencing tinnitus.  The examiner noted that the veteran 
had a history of noise exposure.  The assessments were 
chronic left serous otitis, status post myringotomy with 
drainage, and moderately severe sensorineural hearing loss, 
bilaterally.

A January 2005 note from a private physician stated that the 
veteran "has a moderately severe bilateral sensorineural 
hearing loss which could possibly be related to noise 
exposure in the military, and thus, service-connected."

A March 2005 note from a private physician stated that the 
veteran "has an extensive history of noise exposure in the 
military.  His audiogram reveals a moderately severe 
bilateral high frequency sensorineural hearing loss.  It is a 
high probability that the [veteran's] hearing loss is related 
to his noise exposure history in the military and this could 
possibly be service connected."

A March 2005 VA audiological examination report stated that 
the veteran's service medical records had been reviewed.  The 
veteran complained of bilateral hearing loss and tinnitus.  
He reported a history of noise exposure during military 
service due to gunfire and other combat noises.  He reported 
"post-military noise exposure working in construction" and 
hunting approximately 1 to 2 times per year when he was 
younger.  On audiological examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
25
65
LEFT
20
10
15
40
55

The average pure tone threshold was shown as 29 decibels in 
the right ear and 30 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 96 percent in 
the right ear and 92 percent in the left ear.  Accordingly, 
bilateral hearing loss is currently shown for VA purposes.  
38 C.F.R. § 3.385.

The veteran also reported bilateral tinnitus which began 
during military service and was constant in nature.  The 
examiner stated that

[t]he service medical record documents 
normal audiometric thresholds through 
4000 Hz at separation dated June 17, 1970 
which do not meet service connection 
criteria.  Hearing at separation does not 
meet service connection criteria and the 
veteran has post-military noise exposure 
therefore it is not as likely as not that 
hearing loss occurred during or as a 
result of military service.  There is no 
documentation of tinnitus in the service 
medical record or at separation therefore 
it is not as likely as not that tinnitus 
occurred during or as a result of 
military service.

In a March 2005 letter, the veteran reported experiencing 
tinnitus during military service after an artillery 
bombardment and combat.  He stated that he had experienced 
ringing in his ears since military service.

The medical evidence of record does not show that the 
veteran's currently diagnosed tinnitus and bilateral hearing 
loss are related to military service.  The veteran's service 
medical records do not show that the veteran had tinnitus and 
bilateral hearing loss for VA purposes at that time.  While 
the veteran has current diagnoses of tinnitus and bilateral 
hearing loss for VA purposes, there is no medical evidence of 
record that they were diagnosed prior to December 2005, over 
35 years after separation from military service.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).

In addition, the competent medical evidence of record does 
not show that the veteran's currently diagnosed tinnitus and 
bilateral hearing loss are related to military service.  The 
only medical evidence of record which discusses the etiology 
of the veteran's bilateral hearing loss are the January 2005 
and March 2005 notes from a private physician and the March 
2005 VA audiological examination report.  While both of the 
notes from a private physician indicated a relationship 
between the veteran's bilateral hearing loss and military 
service, they indicated that this relationship "could 
possibly" exist.  The words "could possibly" are entirely 
speculative and do not create an adequate nexus for the 
purposes of establishing service connection.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (physician's statement that the 
veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicated that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the claimed 
disorder or any such relationship); Utendahl v. Derwinski, 1 
Vet. App. 530, 531 (1991) (medical treatise submitted by 
appellant that only raises the possibility that there may be 
some relationship between service-connected sickle cell 
anemia and the veteran's fatal coronary artery disease does 
not show a direct causal relationship between the two 
disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).  
Furthermore, while the March 2005 note also stated that there 
was a "high probability" of a relationship between the 
veteran's bilateral hearing loss and military service, there 
is no evidence of record that the private examiner ever 
reviewed the veteran's service medical records or was aware 
of the veteran's post-service noise exposure.

In contrast, the VA audiological examination report 
specifically discussed the findings in the veteran's service 
medical records and summarized both the veteran's in-service 
and post-service noise exposure.  After completing this 
discussion and an audiological examination, the examiner 
concluded that the veteran's bilateral hearing loss was not 
related to military service.

Furthermore, there is no medical evidence of record that 
relates the veteran's tinnitus to military service.  The 
January 2005 and March 2004 notes do not comment on this 
disorder, and the March 2005 VA audiological examination 
report stated that the veteran's currently diagnosed tinnitus 
was not likely related to military service.  While the 
veteran claims that he has experienced tinnitus constantly 
since military service, the December 2004 private audiology 
report specifically noted that the veteran denied 
experiencing tinnitus at that time.  Thus, the medical 
evidence of record does not corroborate the veteran's claim 
that his tinnitus has been constant since military service.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed tinnitus and bilateral hearing 
loss are related to military service.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not a physician, the veteran is not competent to make a 
determination that his currently diagnosed tinnitus and 
bilateral hearing loss are related to military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the 
preponderance of the medical evidence of record does not 
relate the veteran's currently diagnosed tinnitus and 
bilateral hearing loss to military service.  As such, service 
connection for tinnitus and bilateral hearing loss is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Hypertension

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The veteran's service medical records are negative for a 
diagnosis of hypertension.

After separation from military service, a September 2002 
private medical report gave an impression of hypertension, 
not accurately controlled.  The medical evidence of record 
shows that hypertension has been consistently diagnosed since 
September 2002.

An October 2004 private medical report gave an assessment of 
diabetes mellitus, type 2, which was newly diagnosed.  A 
second medical report filled out by a private physician on 
that same day reported that the "veteran currently has no 
complications that are directly due to diabetes mellitus."

A March 2005 VA arteries and veins examination report stated 
that the veteran's claims file had been reviewed.  The report 
noted that the veteran's hypertension was diagnosed in 
approximately 2000.  After a physical examination, the 
diagnosis was hypertension, primary, well controlled.  The 
examiner stated that "[i]t is my opinion that it is as 
likely as not that the hypertension, which is primary 
hypertension, is not associated with his diabetes mellitus."

The medical evidence of record does not show that the 
veteran's currently diagnosed hypertension is related to 
military service or to a service-connected disability.  The 
veteran's service medical records are negative for any 
diagnosis of hypertension.  While the veteran has a current 
diagnosis of hypertension, there is no medical evidence of 
record that it was diagnosed prior to 2000, approximately 30 
years after separation from military service.  See Mense, 1 
Vet. App. at 356.  Furthermore, there is no medical evidence 
of record that relates the veteran's currently diagnosed 
hypertension to military service or to a service-connected 
disability.

The October 2004 medical report filled out by a private 
physician stated that the veteran had no complications that 
were directly due to the disease.  Furthermore, the March 
2005 VA arteries and veins examination report stated that the 
veteran's hypertension was not likely related to his 
service-connected diabetes mellitus.  The veteran's 
statements alone are not sufficient to prove that his 
currently diagnosed hypertension is related to military 
service or a service-connected disability.  Espiritu, 2 Vet. 
App. at 495; Grottveit, 5 Vet. App. at 93.  Accordingly, 
there is no medical evidence of record that relates the 
veteran's currently diagnosed hypertension to military 
service or to a service-connected disability.  As such, 
service connection for hypertension is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the veteran's currently 
diagnosed hypertension to military service or to a 
service-connected disability, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss is denied.

Service connection for hypertension is denied.


REMAND

The veteran claims entitlement to increased initial 
evaluations for peripheral neuropathy of all four extremities 
and peripheral vascular disease of the lower extremities.  
The veteran last underwent comprehensive VA examinations of 
these disabilities in March 2005, nearly four years ago.  The 
veteran reported symptoms indicative of an increase in 
severity in the January 2006 appeal to the Board.  In 
addition, in a November 2008 brief, the veteran's 
representative specifically requested a new examination as 
the veteran's disabilities had increased in severity since 
March 2005.  The Board therefore concludes that an additional 
VA examination is needed to provide a current picture of the 
service-connected disabilities at issue on appeal.  38 C.F.R. 
§§ 3.326, 3.327 (2008).

Accordingly, the case is remanded for the following actions:

1.	The veteran must be afforded a VA 
examination to determine the current 
severity of his service-connected 
peripheral neuropathy and peripheral 
vascular disease.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner specifically 
indicate for both lower extremities: 
(1) whether there is ischemic limb pain 
at rest; (2) whether there are ischemic 
ulcers; (3) the measurement of the 
ankle/brachial index; (4) the extent to 
which claudication is present after 
walking, if any (and, if so, at what 
distance, in yards); (5) whether 
peripheral pulses are diminished; (6) 
whether there are any trophic changes 
(thin skin, absence of hair, dystrophic 
nails); and (7) whether there is 
persistent coldness of the extremities.  
For all 4 extremities, the examiner 
must specifically state whether the 
veteran's peripheral neuropathy results 
in complete or incomplete paralysis of 
any nerve.  The specific nerves 
involved must be identified.  If 
incomplete paralysis is found, the 
examiner must state whether the 
incomplete paralysis is best  
characterized as mild, moderate, or 
severe; with the provision that wholly 
sensory involvement should be 
characterized as mild, or at most, 
moderate.  If any of the above 
requested information cannot be 
provided without resort to speculation, 
the examiner must specifically state 
this.  A complete rationale for all 
opinions must be provided.  The report 
must be typed.

2.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

3.	The RO must then readjudicate the 
claims and, thereafter, if any claim on 
appeal remains denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


